Citation Nr: 0610120	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  02-10 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
September 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Detroit Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In August 2004, the veteran testified before the undersigned 
Acting Veterans Law Judge (VLJ) at the RO.  A transcript of 
that hearing is of record and associated with the claims 
file.  

The Board remanded this claim in January 2005, for compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA).  The 
requested development has been completed and the case has 
been returned to the Board for further appellate action.  

In October 2005, the Board issued a decision, denying the 
issue currently on appeal.  In January 2006, the veteran, 
through his representative, filed a motion to vacate the 
Board's October 2005 decision.  The Board granted the motion 
in March 2006.  In a separate decision, the Board issued the 
Vacatur of the October 2005 decision.


FINDINGS OF FACT

1.  By unappealed rating decision of July 1986, service 
connection for a left knee disorder was denied.  The veteran 
was notified of the denial by letter dated in August 1986.

2.  Evidence received since the July 1986 denial is not so 
significant that it must be considered in order to fairly 
decide the merits of this claim.  


CONCLUSIONS OF LAW

1.  The RO's July 1986 rating decision denying service 
connection for a left knee disorder was final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

2.  Evidence submitted subsequent to the July 1986 denial of 
service connection for a left knee disorder is not new and 
material, and the claim is not reopened.  38 U.S.C.A. §§ 
5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to VA's duty to notify, the RO sent letters to 
the veteran in November 2001 and March 2005, which asked him 
to submit certain information, and informed him of the 
responsibilities of the claimant and VA concerning obtaining 
evidence to substantiate his claim.  In accordance with the 
requirements of the VCAA, the letters informed the veteran 
what evidence and information VA would be obtaining, and 
essentially asked the veteran to send to VA any information 
he had to process the claim (The RO's March 2005 letter asked 
the veteran to "[s]end us any medical reports you have.").  
The letters also explained that VA would make reasonable 
efforts to help him get evidence such as medical records, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.  VA informed 
the veteran what he needed to show for service connection and 
to reopen a claim.  In view of this, the Board finds that the 
Department's duty to notify has been fully satisfied with 
respect to the claim. It is noted that the veteran was also 
provided with the text of 38 C.F.R. § 3.159, from which the 
United States Court of Appeals for Veterans Claims (Court) 
took the fourth notification element, in the statement of the 
case.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  That was accomplished in this 
case, as the November 2001 letter was sent to the appellant 
prior to the issuance of the December 2001 rating decision.

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran, and VA medical reports are in the file. He has 
not identified any additional evidence pertinent to his claim 
not already of record, or attempted to be located, or 
requested by VA.  There are no known additional records to 
obtain.  He was also provided an opportunity to testify at a 
hearing in support of his claim.  He did this before the 
undersigned at a Travel Board hearing in August 2004.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his application to reopen a claim of service 
connection, as well what was needed to substantiate a claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim to reopen, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  


Analysis

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2005).  However, if new and material evidence is presented 
or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  

The Board notes that the regulations were amended to define 
"new" as not previously submitted and "material" as related 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  These regulations are effective 
prospectively for claims filed on or after August 29, 2001, 
and are not applicable in this case as the veteran's claim to 
reopen was filed prior to that date.

Therefore, the regulations in effect prior to August 
29, 2001, are the regulations that are determinative in this 
claim.  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The question of whether a claimant has submitted new and 
material evidence to reopen a claim and the question of 
whether upon such reopening, a claimant is entitled to VA 
benefits, are questions relating to a single 'matter' for 
purposes of the Board's jurisdiction under 38 U.S.C.A. 
§ 7104(a).   Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  In addition to the Board's jurisdictional 
responsibility to consider whether a claim should be 
reopened, the Board must inform the veteran that it had 
independently determined that his claim is reopened, 
irrespective of the RO's determination.  Wakeford v. Brown, 8 
Vet. App. 237 (1995).  

The RO denied service connection for a left knee disorder in 
July 1986, on the basis that the veteran's separation 
examination was negative for the claimed disability and the 
VA examination performed in connection with the claim showed 
a left knee disorder described by history only with X-rays 
suggestive of only effusion of the left knee.  The veteran 
was notified of the denial in a letter of August 1986.  The 
letter provided the veteran with his procedural and appellate 
rights.  He did not appeal the decision within one year of 
notice of the denial.  

The Board has reviewed the evidence of record since the 
July 1986 denial.  That evidence, consisting mostly of a 
December 2001 VA compensation report, VA outpatient treatment 
records, and testimony at an August 2004 Travel Board hearing 
before the undersigned, shows that the veteran claimed he  
has residuals of an injury he sustained to his left knee in 
service.  In the August 2004 Travel Board hearing testimony, 
the veteran testified that he initially injured his left knee 
in 1981 during service and his leg later gave out, requiring 
surgery , which he underwent in the early to mid 1980's at 
the VA Ann Arbor Medical Center, after service.  

In a December 2001 VA examination report, the veteran related 
that he sustained the left knee injury while working on a 
ship deck in service.  He was examined by doctors for his 
left leg injury, and had a big bruise on his leg.  After 
service discharge, his knee began to worsen and he required 
surgery on his knee.  He stated since that time, he 
occasionally had popping in the knee with some pain.  He 
related that he used a knee brace, especially in the winter.  
On examination, there was no deformity, swelling, or 
effusion.  He complained of vague pain around the joint.  X-
rays appeared normal and there was no evidence of any 
residual or traumatic pathology.  The diagnosis revealed 
history of injury and history of arthroscopic surgery in the 
past with subjective limitation of motion and complaints of 
pain.  The examiner opined that it was not likely that the 
veteran's current left knee complaints were related to his 
military service.  

Additional evidence consisted of VA outpatient treatment 
records, primarily of treatment unrelated to the veteran's 
left knee complaints.  A June 2001 VA outpatient treatment 
record showed complaints of right knee pain only.  

The newly proffered evidence, by itself or in connection with 
all the evidence previously assembled is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  The outpatient treatment records are 
unrelated to his left knee disorder, and his December 2001 VA 
examination report opinion clearly does not attribute his 
left knee complaints to injury sustained in military service.  
None of this evidence shows any link between the claimed 
disability and service.  The only evidence linking his 
disability to service is the veteran's assertion of such.  
The veteran's contention regarding the cause of his 
disability is not probative, since as a layperson he is not 
competent to provide medical opinions that otherwise require 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Therefore, the petition to reopen the claim for 
service connection for a left knee disorder, is denied.  


ORDER

New and material evidence not having been submitted, the 
claim for service connection for a left knee disorder has not 
been reopened, and the appeal is therefore, denied.




____________________________________________
K. OSBORNE

Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


